Title: From George Washington to Thomas Lewis, 25 June 1790
From: Washington, George
To: Lewis, Thomas

 

Sir,
New York, June 25th 1790.

When I returned to your hands the instructions and papers respecting my lands in your neighbourhood, I thought I had sufficiently obviated the reasons which first induced you to decline any agency in that business, by putting it on a footing which might render it perfectly compatible with your own interest and convenience, and I was in a measure confirmed in the opinion that you had accepted the trust, and would comply with my wishes by your not having again returned the papers to me. But near two years have elapsed since that time, and I have not received a line from you, nor heard a syllable respecting the matter. This leads me to believe that it is not convenient for you to serve me in this business—and, as it is necessary for my interest that some person in that country should superintend my lands there, and promote the settlement of them in some way or another I have requested Colonel George Clandenen of Kanawa-county to undertake it, and, if he inclines to do it, he will call upon you for the instructions and papers, which are in your hands, respecting this business, and which I request may be delivered to him or to his order. I am Sir, your most obedient Servant

G. Washington

